                                                                          1
                                                                          2
                                                                          3
                                                                                                            IN THE UNITED STATES DISTRICT COURT
                                                                          4
                                                                          5                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7   WILLIAM LLOYD NELSON,                                   No. C 19-1221 WHA (PR)
                                                                          8                    Plaintiff,                             ORDER OF DISMISSAL
                                                                          9        v.
                                                                         10   WILLIAM HONSAL; MAGGIE
                                                                              FLEMING; SEAN QUENCY;
                                                                         11   MELVA PARIS,
United States District Court




                                                                                               Defendants.
                               For the Northern District of California




                                                                         12
                                                                                                                      /
                                                                         13
                                                                         14                                               INTRODUCTION
                                                                         15             Plaintiff, a California prisoner proceeding pro se, filed this complaint against Humboldt
                                                                         16   County officials seeking the release records related to his criminal proceedings under the
                                                                         17   Freedom of Information Act (“FOIA”) and the California Public Records Act. For the reasons
                                                                         18   discussed below, the complaint is DISMISSED for failure to state a cognizable claim for relief.
                                                                         19             Leave to proceed in forma pauperis is granted in a separate order.
                                                                         20                                                 ANALYSIS
                                                                         21   A.        STANDARD OF REVIEW
                                                                         22             Federal courts must engage in a preliminary screening of cases in which prisoners seek
                                                                         23   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
                                                                         24   1915A(a). In its review the court must identify any cognizable claims, and dismiss any claims
                                                                         25   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek
                                                                         26   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro
                                                                         27   se pleadings must be liberally construed. Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699
                                                                         28   (9th Cir. 1990).
                                                                          1          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement of the
                                                                          2   claim showing that the pleader is entitled to relief." “Specific facts are not necessary; the
                                                                          3   statement need only ‘“give the defendant fair notice of what the . . . . claim is and the grounds
                                                                          4   upon which it rests.”’” Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (citations omitted).
                                                                          5   Although in order to state a claim a complaint “does not need detailed factual allegations, . . . a
                                                                          6   plaintiff's obligation to provide the 'grounds of his 'entitle[ment] to relief' requires more than
                                                                          7   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not
                                                                          8   do. . . . Factual allegations must be enough to raise a right to relief above the speculative
                                                                          9   level." Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1964-65 (2007) (citations omitted). A
                                                                         10   complaint must proffer "enough facts to state a claim for relief that is plausible on its face." Id.
                                                                         11   at 1974.
United States District Court
                               For the Northern District of California




                                                                         12          To state a claim under 42 U.S.C. 1983, a plaintiff must allege two essential elements:
                                                                         13   (1) that a right secured by the Constitution or laws of the United States was violated, and (2)
                                                                         14   that the alleged deprivation was committed by a person acting under the color of state law.
                                                                         15   West v. Atkins, 487 U.S. 42, 48 (1988).
                                                                         16   B.     LEGAL CLAIMS
                                                                         17          Plaintiff seeks records from Humboldt County officials pertaining to his state court
                                                                         18   criminal proceedings. FOIA is limited to agencies of the executive branch of the federal
                                                                         19   government. See 5 U.S.C. § 552(e). FOIA does not apply to requests for records from state
                                                                         20   agencies or officials, see St. Michael’s Convalescent Hosp. v. California, 643 F.2d 1369, 1373
                                                                         21   (9th Cir. 1981), or courts, see Warth v. Dep't. of Justice, 595 F.2d 521, 523 (9th Cir. 1979).
                                                                         22   Consequently, plaintiff’s request under FOIA for the records he seeks must be dismissed.
                                                                         23   Having dismissed the federal cause of action, plaintiff’s request under state law is dismissed
                                                                         24   without prejudice to pursuing it in state court. See 28 U.S.C. § 1367(c) (federal court may
                                                                         25   decline to extend supplemental jurisdiction over state law claims once the federal claims have
                                                                         26   been dismissed).
                                                                         27
                                                                         28
                                                                                                                                2
                                                                          1                                            CONCLUSION
                                                                          2          For the reasons set out above, this case is DISMISSED without prejudice to plaintiff
                                                                          3   bringing his state law claims in state court.
                                                                          4          The clerk shall enter judgment and close the file.
                                                                          5          IT IS SO ORDERED.
                                                                          6
                                                                          7   Dated: April 25      , 2019.
                                                                                                                              WILLIAM ALSUP
                                                                          8                                                   UNITED STATES DISTRICT JUDGE
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                               3
